Citation Nr: 1024762	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-08 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Entitlement to service connection for hearing loss to include 
as secondary to service-connected eczematoid dermatitis.  

2.  Entitlement to service connection for tinnitus to include as 
secondary to service-connected eczematoid dermatitis.  

3.  Entitlement to service connection for vertigo or dizziness to 
include as secondary to service-connected eczematoid dermatitis.  

4.  Entitlement to service connection for headaches to include as 
secondary to service-connected eczematoid dermatitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1966 to February 1970.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The Veteran withdrew his request for a hearing before the Board 
in April 2006.  

In March 2009, the Board remanded the case to the RO for 
additional development of the service connection issues on 
appeal.  As the requested development has substantially been 
completed, no further action to ensure compliance with the remand 
directives is required.  D'Aries v. Peake, 22  Vet. App. 97, 105 
(2008). 


FINDINGS OF FACT

1.  Hearing loss was not affirmatively shown to have had onset 
during service; sensorineural hearing loss was not manifested to 
a compensable degree within one year from the date of separation 
from service; and hearing loss, first diagnosed after service 
beyond the one-year presumptive period for sensorineural hearing 
loss as a chronic disease, is unrelated to an injury, disease, or 
event of service origin, including service-connected eczematoid 
dermatitis.  

2.  There is competent medical evidence to show that the Veteran 
has tinnitus that is related to an injury, disease, or event of 
service origin.  

3.  A disability manifested by vertigo or dizziness was not 
affirmatively shown to have had onset during service; a 
disability manifested by vertigo or dizziness is unrelated to an 
injury, disease, or event of service origin; and a disability 
manifested by vertigo or dizziness is not caused by service-
connected eczematoid dermatitis.

4.  Headaches were not affirmatively shown to have had onset 
during service; headaches, first diagnosed after service, are 
unrelated to an injury, disease, or event of service origin; and 
headaches are not caused by service-connected eczematoid 
dermatitis.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not due to disease or injury 
incurred in or aggravated by active service, and hearing loss of 
the sensorineural type may not be presumed to have been incurred 
during active duty.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2009).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2009).

3.  Vertigo or dizziness is not due to injury or disease that was 
incurred in or aggravated by service; and vertigo or dizziness is 
not proximately due to or aggravated by service-connected 
eczematoid dermatitis.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  Headaches are not due to injury or disease that was incurred 
in or aggravated by service; and headaches are not proximately 
due to or aggravated by service-connected eczematoid dermatitis.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type 2, and Type Three, 
respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in April 2004, May 2005, July 2005, and April 
2006.  The VCAA notice included the type of evidence needed to 
substantiate the claims of service connection including secondary 
service connection, namely, evidence of current disability and 
evidence of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, during 
active service.  

Additionally, the Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency such as private medical records, or 
with his authorization VA would obtain any non-Federal records on 
his behalf.  The notice in April 2006 included the general 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of a claim for service 
connection).

To the extent that the VCAA notice in April 2006 was provided 
after the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the RO 
provided content-complying VCAA notice the claims were 
readjudicated as evidenced by the supplemental statement of the 
case dated in April 2010.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Timing error cured by VCAA notice and 
subsequent readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A.§ 5103A (a), (b) 
and (c).  The Veteran was afforded the opportunity to testify at 
a personal hearing before a Veterans Law Judge, but he withdrew 
his request for a hearing scheduled in April 2006.  The RO has 
also obtained the service treatment and personnel records and VA 
treatment records, as well as records from Hill Air Force Base 
and a private physician (Dr. B), identified by the Veteran.  The 
Veteran has not identified any additionally available evidence 
for consideration in his appeal.  

Further, VA has conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The Veteran 
was afforded VA examinations in May 2009 with an addendum opinion 
provided in June 2009 to determine the nature and etiology of the 
disabilities at issue.  

As there is no indication of the existence of additional evidence 
to substantiate the claims, no further assistance to the Veteran 
in developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for 90 days develops hearing loss of 
the sensorineural type to a degree of 10 percent or more within 
one year from separation from active service, service connection 
may be presumed to have been incurred in active service even 
though there is no evidence of such disease during the period of 
active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  



For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection may also be warranted for disability 
proximately due to or the result of a service-connected disorder.  
38 C.F.R. § 3.310(a).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  

II.  Analysis

Hearing loss

The Veteran contends that he has hearing loss as the result of an 
ear infection in November 2004, which he believes was brought on 
by an acute exacerbation of dermatitis.  

The Veteran served on active duty from February 1966 to February 
1970.  His service personnel records show he served in Vietnam 
and earned the Combat Action Ribbon.  His military occupational 
specialty was a wireman. 

The service treatment records do not show any complaint, clinical 
finding, or diagnosis of hearing loss.  At the time of a 
separation physical examination in February 1970, his hearing was 
15/15 for whispered voice.  The Veteran was discharged from 
service in February 1970.  

After service, the Veteran presented to VA in March 2003 to 
establish care with a primary care provider.  On an examination, 
in a review of systems he complained of hearing loss due to noise 
exposure, and it was noted that he did not wear hearing aids.  In 
regard to work history, he denied noise exposure. 

In November 2004, the Veteran presented to his private physician 
with a cough, earache, and fever, and he was diagnosed with 
sinusitis, pharyngitis, otitis media, and lymphadenitis.  Three 
days later in November 2004, he was seen in the VA emergency room 
presenting with right-sided ear and nasal complaints.  He had no 
history of chronic ear problems.  The impression was right otitis 
externa and media; cellulitis around both nares. 

 A private record dated in December 2004 indicates that the 
Veteran felt that he had lost hearing in his right ear.  A visit 
to a VA ear, nose, throat clinic in January 2005 indicates that 
the infection had totally resolved.  On a follow-up visit in the 
VA ear, nose, throat clinic in March 2005, the Veteran reported 
that after his ear and nose infections resolved on antibiotics, 
he noticed a change in his hearing on the right side.  It was 
also noted that he had served in combat in Vietnam where he was 
exposed to loud sounds including weapons firing and explosions, 
and that since service he has also worked as a machinist and 
noted a gradual decline in his hearing.  On examination, there 
was no evidence of active infection of the ears.  

Audiograms from Hill Air Force Base taken in February 2005 were 
reviewed, showing normal hearing in both ears up to 2000 Hertz 
and then a sharply downsloping sensorineural hearing loss with 
severe loss at 8000 Hertz (speech discrimination was 100 percent 
bilaterally).  Also noted were previous hearing tests.  



An audiogram in August 2002 reportedly showed persistent high 
frequency sensorineural hearing loss, and looking much farther in 
the past an audiogram in November 1974 reportedly demonstrated 
perfect hearing.  In his assessment, the VA physician indicated 
that an episode of infectious dermatitis possibly triggered an 
episode of otitis externa in November 2004 after which the 
Veteran noticed a decline in right ear hearing loss, but 
presently there was no evidence of active infectious processes; 
that the Veteran currently had high frequency sensorineural 
hearing loss; and that his military service and his work as a 
machinist after service likely contributed to the hearing loss.  

Private audiograms of November 1974, August 2002, and February 
2005, all from Hill Air Force Base where the Veteran worked as a 
civilian, are of record.  

The Veteran underwent a hearing evaluation in conjunction with 
his training as a machine tool operator in November 1974, and an 
audiogram at that time indicated the following pure tone 
thresholds, in decibels, at 500, 1000, 2000, 3000, 4000, and 6000 
Hertz:  10, 0, 0, 5, 10, and 5 in the left ear; and 5, 0, 0, 5, 
5, and 10 in the right ear.  An audiogram in August 2002 
indicated the following pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz:  10, 5, 5, 25, 40, 
and 75 in the left ear; and 10, 10, 10, 30, 40, and 40 in the 
right ear.  An audiogram in February 2005 indicated the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, 
4000, and 6000 Hertz:  10, 5, 5, 25, 45, and 65 in the left ear; 
and 25, 15, 15, 40, 60, and 65 in the right ear.  

In a May 2005 statement, an audiologist at Hill Air Force Base 
indicated that the Veteran has worked at the base since 1974 and 
that various statements from the Veteran and his supervisor show 
that the Veteran always wore proper hearing protection in the 
performance of his duties.  It was also noted that the Veteran 
was exposed to noise as a recreational hunter and shooter, and 
that he used various weapons.  In summary, the audiologist stated 
that the Veteran had some hearing loss that was "not clearly 
occupationally related."



In November 2005, the RO received a statement in which the 
Veteran indicated that he had filed a claim for compensation for 
hearing loss (for the first two thresholds of hearing loss that 
started January 1, 1990) with Hill Air Force Base, which then 
requested an opinion from the Office of Workers' Compensation 
Programs of the U.S. Department of Labor.  In a "second opinion 
exam" administered in September 2005, an audiogram indicated the 
following pure tone thresholds, in decibels, at 500, 1000, 2000, 
and 3000 Hertz:  15, 10, 15, and 35 in the left ear; and 20, 15, 
20, and 35 in the right ear.  Speech discrimination scores were 
100 percent on the left and 97 percent on the right.  A physical 
examination showed no evidence of chronic infection of the ear or 
canal, and the diagnosis was noise induced hearing loss.  

The examiner further indicated that the sensorineural hearing 
loss seen was, in part or all, due to noise exposure encountered 
in the Veteran's federal civilian employment.  The rationale 
given was that there was progressive high frequency hearing loss.  
As part of the otologic evaluation, it was noted that the Veteran 
reported an ear infection in Vietnam in 1967, which he claimed 
had caused hearing loss.  The examiner commented that after the 
Veteran's time in Vietnam his hearing was normal, that the 
Veteran had sensorineural loss that was greater than would be 
expected from presbycusis, and that the workplace exposure was 
sufficient as to intensity and duration to have caused the loss 
in question (he worked in noise, as a machinist for 32 years).

In May 2009, the Veteran underwent a VA examination, to clarify 
the etiology of his hearing loss.  The examiner noted the 
Veteran's assertions of a skin problem that sometimes infected 
his ears; his reports of military noise exposure to artillery, 
explosion, and small arms; and civilian noise exposure work as a 
machinist for 40 years with the use of hearing protection and 
limited hunting/shooting.  An audiogram indicated the following 
pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000 Hertz:  15, 10, 20, 40, and 55 in the left ear; and 25, 15, 
25, 40, and 55 in the right ear.  Speech recognition scores were 
92 percent.  



The diagnosis was normal to moderately severe sensorineural 
hearing loss.  In an addendum report of June 2009, the examiner 
opined that given the results of the hearing exams within service 
and four years after discharge, which indicated hearing within 
normal limits in both ears, it was not likely that the Veteran's 
hearing loss was a result of his military noise exposure.  

On the basis of the service treatment records, hearing loss was 
not affirmatively shown to have been present during service, and 
service connection is not established under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a).  

And there is no evidence either contemporaneous with or after 
service that hearing loss was noted, that is, observed during 
service, and the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b), do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

As for presumptive service connection as a chronic disease, after 
service, bilateral hearing loss of the sensorineural type was 
first documented in 2002, more than 30 years after service, which 
well beyond the one-year presumptive period following separation 
from service in 1970 for manifestations of hearing loss of the 
sensorineural type as a chronic disease under 38 U.S.C.A. § 1112 
and 38 C.F.R. §§ 3.307 and 3.309.

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of hearing loss, hearing loss is 
not a condition under case law that has been found to be capable 
of lay observation, and the determination as to the presence of 
hearing loss therefore is medical in nature, that is, not capable 
of lay observation, and competent medical evidence is needed to 
substantiate the claim.  



See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)). 

In this case, the diagnosis of bilateral sensorineural hearing 
loss was based on results of audiology testing that met the 
standard of hearing loss under 38 C.F.R. § 3.385.  For this 
reason, hearing loss is not a simple medical condition that a lay 
person is competent to identify as a lay person is not qualified 
through education, training, or experience to interpret audiology 
testing, and the Board determines that hearing loss is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has 
hearing loss for the purpose of VA disability compensation, he is 
competent to describe the symptoms of hearing loss.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is competent 
with regard to symptoms of an injury or illness, but not that the 
veteran had a particular injury or illness.). 



Where as here, the determinative question involves a medical 
diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of an 
association or link between hearing loss, first diagnosed after 
service, and an injury, disease, or event in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent medical 
evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, which is not capable of lay observation or one that is 
not a simple medical condition, or on medical causation, where a 
lay assertion on medical causation is not competent evidence.  
For this reason, the Board rejects the Veteran's and his wife's 
statements as competent evidence to establish the presence of 
hearing loss due to an injury, disease, or event in service 
including a service-connected skin disability. 

On the question of the etiology of the diagnosed bilateral 
sensorineural hearing loss, there are various statements in the 
record.  A VA physician in March 2005 stated that the Veteran's 
military service likely contributed to his hearing loss, along 
with his post-service occupation.  However, such a statement 
carries little probative weight on the question of etiology given 
that the physician did not apply the analysis to the significant 
facts of the case, namely, normal hearing on an employment 
audiogram four years after service in 1974.  

More probative and thus entitled to more weight are the 
statements from the following examiners.  An audiologist in May 
2005 noted the Veteran's post-service work at Hill Air Force 
Base, beginning in 1974, and his exposure to noise as a 
recreational hunter and shooter, and believed that the hearing 
loss was not entirely related to his occupation.  

In a Worker's Compensation report in November 2005, after a 
complete audiological examination, the examiner considered the 
Veteran's history of noise exposure to include that in service, 
but believed that it was his exposure to noise in the civilian 
workplace (as a machinist) that caused the hearing loss.  
Finally, the VA examiner in May 2009, after a comprehensive 
examination, likewise expressed the opinion with rationale that 
it was unlikely for the hearing loss to have been the result of 
military noise exposure.  In short, the unfavorable reports far 
outweigh the single VA entry that was favorable to the claim.  
There has been no medical opinion directly associating the 
Veteran's hearing loss with his episode of a skin infection in 
November 2004.  

The Board has considered the provisions of 38 U.S.C.A. § 1154(b), 
related to the Veteran's combat service.  Even if there was 
documentation in the file that constitutes satisfactory evidence 
that the Veteran sustained acoustic trauma during combat, which 
is consistent with the circumstances, conditions, or hardships of 
his service, the presumption afforded under 38 U.S.C.A. § 1154(b) 
deals only with the question of whether a particular disease or 
injury occurred in service, that is, what happened then, and not 
the question of either current disability or nexus to service, as 
to both of which competent medical evidence is generally 
required.  Medical evidence of a current disability and a nexus 
to service is still required.  Wade v. West, 11 Vet. App. 302, 
306 (1998); Libertine v. Brown, 9 Vet. App. 521, 522-24 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In light of the foregoing, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Tinnitus

As noted previously, the Veteran served on active duty from 
February 1966 to February 1970, to include combat service in 
Vietnam.  His military occupational specialty was a wireman.  The 
service treatment records do not show any complaint, clinical 
finding, or diagnosis of ringing in the ears or tinnitus.  The 
Veteran was discharged from service in February 1970.  

After service, on a review of systems during an evaluation in 
March 2003 at the VA to establish care with a primary care 
provider, the Veteran denied tinnitus.  In November 2004, the 
Veteran was diagnosed by a private physician with sinusitis, 
pharyngitis, otitis media, and lymphadenitis.  Three days later 
in November 2004, he was seen in the VA emergency room presenting 
with right-sided ear and nasal complaints.  He had no history of 
chronic ear problems.  The impression was right otitis externa 
and media; cellulitis around both nares.  A visit to a VA ear, 
nose, throat clinic in January 2005 indicates that the infection 
had totally resolved.  It was also noted at that time that the 
Veteran has had some mild intermittent bilateral tinnitus.  A 
February 2005 audiogram report from Hill Air Force Base indicates 
a diagnosis of tinnitus.  On a follow-up visit in the VA ear, 
nose, throat clinic in March 2005, it was again noted that the 
Veteran had had bilateral tinnitus, which at times sounded like a 
seashell.  It was noted that he had served in combat in Vietnam 
where he was exposed to loud sounds including weapons firing and 
explosions, and that since service he has also worked as a 
machinist.  

In May 2009, the Veteran underwent a VA examination.  The 
examiner noted the Veteran's assertions of a skin problem that 
sometimes infected his ears, his reports of military noise 
exposure to artillery, explosion, and small arms, and civilian 
noise exposure work as a machinist for 40 years with the use of 
hearing protection and limited hunting/shooting.  The chief 
complaint was tinnitus, which the Veteran asserted had begun 
while he was serving in Vietnam.  The frequency of tinnitus was 
recurrent (intermittent), occurring two or three times per week.  
In an addendum report of June 2009, the examiner stated that it 
was not possible to determine the etiology of tinnitus using 
current clinical technologies, and that etiology was typically 
inferred from patient history.  The examiner noted the Veteran's 
report of significant military noise exposure, his report of 
onset of the tinnitus during service, and his civilian noise 
exposure as a machinist for 40 years with the use of hearing 
protection as well as limited hunting and shooting.  Given the 
foregoing, the examiner expressed the opinion that it was at 
least as likely as not that the tinnitus was a result of his 
military noise exposure, but that it was also likely that the 40 
years of civilian noise exposure had significantly contributed to 
the current tinnitus.  

In reviewing the pertinent evidence, tinnitus was not shown 
during service, at the time of the Veteran's separation physical 
examination, or for many years after service.  It was not until 
2005 that medical reports reflect complaints and a diagnosis of 
tinnitus.  At the time of the VA examination in May 2009, the 
Veteran related his tinnitus to his military noise exposure.  The 
examiner acknowledged the difficulty in expressing an opinion 
concerning onset of tinnitus, given current technology 
limitations and known exposures to noise both during and after 
service.  Nevertheless, the examiner returned a favorable 
opinion, that is, it was at least as likely as not that the 
tinnitus was attributable to military service, but also believed 
that post-service noise exposure was a contributory cause of 
tinnitus.  

The VA examiner's opinion constitutes the sole opinion of record 
addressing the etiology of the Veteran's tinnitus.  It 
contemplates the Veteran's assertions as well as the other 
evidence contained in the claims file.  The regulations provide 
that service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

In this case, with great weight given to the conclusion of the VA 
examiner, the Board finds that the evidence supports the 
Veteran's claim of service connection for tinnitus.  

Vertigo or Dizziness

The Veteran contends that since experiencing a flare-up of 
service-connected infectious dermatitis in November 2004, he had 
dizziness and sometimes almost blacked out.  As noted previously, 
the Veteran served on active duty from February 1966 to February 
1970, to include combat service in Vietnam.  His military 
occupational specialty was a wireman.  The service treatment 
records do not show any complaint, clinical finding, or diagnosis 
of a disability manifested by vertigo or dizziness.  The Veteran 
was discharged from service in February 1970.  



After service, on a review of systems during an evaluation in 
March 2003 at the VA, the Veteran denied vertigo.  A neurologic 
evaluation was unremarkable.  

Beginning in November 2004, the Veteran was treated privately and 
at the VA for ear and nose skin infections, which had totally 
resolved by January 2005.  On a follow-up visit in the VA ear, 
nose, throat clinic in March 2005, the Veteran reported that he 
was noticing some episodes of dizziness, which were brief and 
lasted only one to two minutes.  They were associated with a 
spinning sensation, did not cause nausea, and did not have any 
specific trigger.  He was neurologically intact on evaluation, 
and there was no diagnosis of a disability manifested by vertigo 
or dizziness.  

In May 2009, the Veteran underwent a VA examination.  The 
examiner noted the Veteran's assertions of continued dizziness 
from an infectious dermatitis flare-up in November 2004.  He 
indicated that he had dizziness now about one to two times daily 
and that it had been getting worse.  He did not clarify his 
statement, and he was unclear as to why he reported that his 
equilibrium and balance were getting worse despite no other 
evidence of complications.  A neurologic examination was largely 
normal, except during tandem walking at which time he displayed 
some awkwardness that was not manifested upon Romberg testing.  
The diagnosis was vague symptoms of dizziness of uncertain 
etiology.  The examiner stated that the symptoms would not be 
related to the ear infection of 2004, given that the Veteran had 
not had any further ear infections and he has normal external ear 
anatomy.  The examiner further remarked that given that the 
Veteran neither had any prior treatment for ear infections that 
were documented nor any dizziness that the examiner could find 
throughout the record, the dizziness could not be related to 
anything previous to 2004.  It was noted that the Veteran's 
examinations had been entirely normal after the infection and any 
residual dizziness at this point would not be expected.  The 
examiner further indicated that the Veteran's dizziness did not 
correlate with any type of ear or vestibular function and was not 
at least as likely as not related to his service-connected 
eczematoid dermatitis.  



On the basis of the service treatment records, a disability 
manifested by vertigo or dizziness was not affirmatively shown to 
have been present during service, and service connection is not 
established under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a).   

And there is no evidence either contemporaneous with or after 
service that a disability manifested by vertigo or dizziness was 
noted, that is, observed during service, and the principles of 
service connection, pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b), do not apply.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).

As to whether service connection may be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service (38 C.F.R. § 3.303(d)), there is only the VA 
examiner's opinion that addressed the question of the etiology of 
the vertigo or dizziness.  The examiner discounted a relationship 
between the claimed symptoms, on the one hand, and the Veteran's 
period military service and his service-connected skin disability 
on the other hand.  Such opinion was based on a review of the 
claims file and included rationale predicated on the facts of 
record.  The Veteran has not offered any medical opinions to 
contradict the findings of the VA examiner.  

Although the Veteran is competent to describe symptoms of vertigo 
and dizziness, a disability manifested by such symptoms is not a 
condition under case law that has been found to be capable of lay 
observation, and the determination as to the presence of a 
disability manifested by such symptoms therefore is medical in 
nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, the 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).
Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  

In this case, there is no actual diagnosis of a disability 
manifested by vertigo or dizziness.  Rather, the VA examiner in 
May 2009 stated that the Veteran had "vague symptoms of 
dizziness" of uncertain etiology.  And such symptoms were not 
medically related to an injury or disease and a lay person is not 
qualified through education, training, or experience to render a 
diagnosis, relating symptoms to an injury or disease.  For this 
reason, the Board determines that vertigo or dizziness is not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has a 
diagnosed disability manifested by dizziness or vertigo for the 
purpose of VA disability compensation, he is competent to 
describe the symptoms of vertigo and dizziness.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is competent 
with regard to symptoms of an injury or illness, but not that the 
veteran had a particular injury or illness.).  However, where as 
here, the determinative question involves a medical diagnosis, 
not capable of lay observation or the claimed disability is not a 
simple medical condition, or there is a question of medical 
causation, that is, medical evidence of an association or link 
between vertigo or dizziness, first documented after service, and 
an injury, disease, or event in service, including service-
connected disability, where a lay assertion on medical causation 
is not competent evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993), competent medical evidence is required to substantiate 
the claim.



Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, which is not capable of lay observation or one that is 
not a simple medical condition, or on medical causation, where a 
lay assertion on medical causation is not competent evidence.  
For this reason, the Board rejects the Veteran's statements as 
competent evidence to establish the presence of a disability 
manifested by vertigo or dizziness due to an injury, disease, or 
event in service including the service-connected skin disability.  

In light of the foregoing, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).

Headaches

The Veteran contends that since an infectious dermatitis flare up 
in November 2004, he had headaches and sometimes almost blacked 
out.  As noted previously, the Veteran served on active duty from 
February 1966 to February 1970, to include combat service in 
Vietnam.  His military occupational specialty was a wireman.  The 
service treatment records do not show any complaint, clinical 
finding, or diagnosis of a disability manifested by headaches.  
The Veteran was discharged from service in February 1970.  

After service, on a review of systems during an evaluation in 
March 2003 at the VA, there were no complaints or diagnosis of 
headaches.  A neurologic evaluation was unremarkable.  Beginning 
in November 2004, he was treated privately and at the VA for ear 
and nose infections, which had totally resolved by January 2005.  
On follow-up visits in the VA ear, nose, throat clinic in January 
2005 and March 2005, there were no complaints or diagnosis of 
headaches.    



In May 2009, the Veteran underwent a VA neurological examination.  
The examiner noted that the Veteran did not describe anything 
outside of the ordinary in terms of frontal headaches, which he 
usually experienced once every two weeks or so.  They were not 
prostrating in nature, and there was no photophobia or 
phonophobia related to any dermatitis flare-ups.  

A neurologic examination was largely normal, except during tandem 
walking when the Veteran displayed some awkwardness that was not 
manifested upon Romberg testing.  For the diagnosis, the examiner 
stated that the Veteran had usual headaches that were not 
necessarily pathologic or malignant in nature.  The examiner 
discussed how the Veteran had not had any further ear infections 
since 2004 and he had normal external ear anatomy.  The examiner 
further remarked that the Veteran's headaches were not caused by 
his service-connected eczematoid dermatitis.  

On the basis of the service treatment records, headaches were not 
affirmatively shown to have been present during service, and 
service connection is not established under 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a).   

And there is no evidence either contemporaneous with or after 
service that headaches were noted, that is, observed during 
service, and the principles of service connection, pertaining to 
chronicity and continuity of symptomatology under 38 C.F.R. § 
3.303(b), do not apply.  Savage v. Gober, 10 Vet. App. 488, 
495-96 (1997).

As to whether service connection may be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service (38 C.F.R. § 3.303(d)), there is only the VA 
examiner's opinion that addressed the question of the etiology of 
headaches.  



The examiner stated that the headaches were not related to the 
service-connected skin disability and, significantly, were not 
even pathologic or malignant in nature.  Such opinion was based 
on a review of the claims file.  The Veteran has not offered any 
medical opinions to contradict the unfavorable opinion of the VA 
examiner.  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), although the Veteran is 
competent to describe symptoms of headaches, a chronic headache 
disability is not a condition under case law that has been found 
to be capable of lay observation, and the determination as to the 
presence of a headache disability therefore is medical in nature, 
that is, not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether 
the veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to 
establish the presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the medical 
condition (noting, in a footnote, that sometimes the layperson 
will be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer)).  

In this case, the discernment of headaches as non-pathological or 
malignant required a neurologic evaluation.  For this reason, 
headaches are not a simple medical condition that a lay person is 
competent to identify, because a lay person is not qualified 
through education, training, or experience to interpret symptoms 
of head pain, and the Board determines that headaches are not a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).

Although the Veteran is not competent to declare that he has a 
headache disability for the purpose of VA disability 
compensation, he is competent to describe headache symptoms.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (Lay testimony is 
competent with regard to symptoms of an injury or illness, but 
not that the veteran had a particular injury or illness.).  

However, where as here, the determinative question involves a 
medical diagnosis, not capable of lay observation or the claimed 
disability is not a simple medical condition, or there is a 
question of medical causation, that is, medical evidence of an 
association or link between headaches, first documented after 
service, and an injury, disease, or event in service, including 
service-connected disability, where a lay assertion on medical 
causation is not competent evidence, Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993), competent medical evidence is required to 
substantiate the claim.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through education, 
training, and expertise to offer an opinion on a medical 
diagnosis, which is not capable of lay observation or one that is 
not a simple medical condition, or on medical causation, where a 
lay assertion on medical causation is not competent evidence.  
For this reason, the Board rejects the Veteran's statements as 
competent evidence to establish the presence of a headache 
disability due to an injury, disease, or event in service 
including the service-connected skin disability.  






In light of the foregoing, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for hearing loss to include as secondary to 
service-connected eczematoid dermatitis is denied.    

Service connection for tinnitus is granted.  

Service connection for vertigo or dizziness to include as 
secondary to service-connected eczematoid dermatitis is denied.  

Service connection for headaches to include as secondary to 
service-connected eczematoid dermatitis is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


